
	
		I
		111th CONGRESS
		1st Session
		H. R. 849
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. George Miller of
			 California (for himself, Mr.
			 Barrow, and Ms. Woolsey)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To require the Secretary of Labor to issue interim and
		  final occupational safety and health standards regarding worker exposure to
		  combustible dust, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Worker Protection Against Combustible
			 Dust Explosions and Fires Act of 2009.
		2.FindingsCongress finds the following:
			(1)An emergency
			 exists concerning worker exposure to combustible dust explosions and
			 fires.
			(2)Fourteen workers
			 were killed and more than 60 seriously injured in a catastrophic combustible
			 dust explosion at Imperial Sugar in Port Wentworth, Georgia on February 7,
			 2008.
			(3)Following 3
			 catastrophic dust explosions that killed 14 workers in 2003, the Chemical
			 Safety and Hazard Investigation Board (CSB) issued a report in November 2006,
			 which identified 281 combustible dust incidents between 1980 and 2005 that
			 killed 119 workers and injured 718. The CSB concluded that combustible
			 dust explosions are a serious hazard in American industry.
			(4)A
			 quarter of the explosions occurred at food industry facilities, including sugar
			 plants. Seventy additional combustible dust explosions have occurred since
			 2005.
			(5)Material Safety
			 Data Sheets (MSDSs) often do not adequately address the hazards of combustible
			 dusts, and the OSHA Hazard Communication Standard (HCS) inadequately addresses
			 dust explosion hazards and fails to ensure that safe work practices and
			 guidance documents are included in MSDSs.
			(6)The CSB
			 recommended that OSHA issue a standard designed to prevent combustible dust
			 fires and explosions in general industry, based on current National Fire
			 Protection Association (NFPA) dust explosion standards.
			(7)The CSB also
			 recommended that OSHA revise the Hazard Communication Standard (HCS)
			 (1910.1200) to clarify that combustible dusts are covered and that Material
			 Safety Data Sheets contain information about the hazards and physical
			 properties of combustible dusts.
			(8)OSHA has not
			 initiated rulemaking in response to the CSB’s recommendation.
			(9)OSHA issued a
			 grain handling facilities standard (29 C.F.R. 1910.272), in 1987 that has
			 proven highly effective in reducing the risk of combustible grain dust
			 explosions, according to an OSHA evaluation.
			(10)No Occupational
			 Safety and Health Administration standard comprehensively addresses combustible
			 dust explosion hazards in general industry.
			(11)Voluntary
			 National Fire Protection Association standards exist which, when implemented,
			 effectively reduce the likelihood and impact of combustible dust
			 explosions.
			3.Issuance of
			 Standard on combustible dust
			(a)Interim
			 standard
				(1)Application and
			 rulemakingNotwithstanding any other provision of law, not later
			 than 90 days after the date of enactment of this Act, the Secretary of Labor
			 shall promulgate an interim final standard regulating combustible dusts. The
			 interim final standard shall, at a minimum, apply to manufacturing, processing,
			 blending, conveying, repackaging, and handling of combustible particulate
			 solids and their dusts, including organic dusts (such as sugar, candy, paper,
			 soap, and dried blood), plastics, sulfur, wood, rubber, furniture, textiles,
			 pesticides, pharmaceuticals, fibers, dyes, coal, metals (such as aluminum,
			 chromium, iron, magnesium, and zinc), fossil fuels, and others determined by
			 the Secretary, but shall not apply to processes already covered by OSHA’s
			 standard on grain facilities (29 C.F.R. 1910.272).
				(2)RequirementsThe
			 interim final standard required under this subsection shall include the
			 following:
					(A)Requirements for
			 hazard assessment to identify, evaluate, and control combustible dust
			 hazards.
					(B)Requirements for a
			 written program that includes provisions for hazardous dust inspection,
			 testing, hot work, ignition control, and housekeeping, including the frequency
			 and method or methods used to minimize accumulations of combustible dust on
			 ledges, floors, equipment, and other exposed surfaces.
					(C)Requirements for engineering controls
			 (which requirements shall be effective 6 months after the date on which the
			 interim standard is issued), administrative controls, and operating procedures,
			 such as means to control fugitive dust emissions and ignition sources, the safe
			 use and maintenance of dust producing and dust collection systems and filters,
			 minimizing horizontal surfaces where dust can accumulate, and sealing of areas
			 inaccessible to housekeeping.
					(D)Requirements for
			 housekeeping to prevent accumulation of combustible dust in places of
			 employment in such depths that it can present explosion, deflagration, or other
			 fire hazards, including safe methods of dust removal.
					(E)Requirements for
			 employee participation in hazard assessment, development of and compliance with
			 the written program, and other elements of hazard management.
					(F)Requirements to
			 provide written safety and health information and annual training to employees,
			 including housekeeping procedures, hot work procedures, preventive maintenance
			 procedures, common ignition sources, and lock-out, tag-out procedures.
					(3)ProcedureThe
			 requirements in this subsection shall take effect without regard to the
			 procedural requirements applicable to regulations promulgated under section
			 6(b) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655(b)) or
			 the procedural requirements of chapter 5 of title 5, United States Code.
				(4)Effective date
			 of interim standardExcept as
			 specified in paragraph (2)(C) with regards to engineering controls, the interim
			 final standard shall take effect 30 days after issuance. The interim final
			 standard shall have the legal effect of an occupational safety and health
			 standard, and shall apply until a final standard becomes effective under
			 section 6 of the Occupational Safety and Health Act (29 U.S.C. 655).
				(b)Final
			 Standard
				(1)RulemakingNot
			 later than 18 months after the date of enactment of this Act, the Secretary of
			 Labor shall, pursuant to section 6 of the Occupational Safety and Health Act
			 (29 U.S.C. 655), promulgate a final standard regulating combustible dust
			 explosions.
				(2)RequirementsThe
			 final standard required under this subsection shall include the
			 following:
					(A)The scope
			 described in subsection (a)(1).
					(B)The worker
			 protection provisions in subsection (a)(2).
					(C)Requirements for
			 managing change of dust producing materials, technology, equipment, staffing,
			 and procedures.
					(D)Requirements for
			 building design such as explosion venting, ducting, and sprinklers.
					(E)Requirements for
			 explosion protection, including separation and segregation of the
			 hazard.
					(F)Relevant and appropriate provisions of
			 National Fire Protection Association combustible dust standards.
					(3)ProcedureThe final standard required by this
			 subsection shall be promulgated in accordance with the procedural requirements
			 for rulemaking under section 6(b) of the Occupational Safety and Health Act of
			 1970 (29 U.S.C. 655(b)) and under title 5, United States Code, including the
			 requirements relating to small businesses in chapter 6 of such title.
				4.Revision of the
			 hazard communication standard
			(a)Revision
			 requiredNotwithstanding any
			 other provision of law, not later than 6 months after the date of enactment of
			 this Act, the Secretary of Labor shall revise the hazard communication standard
			 in section 1910.1200 of title 29, Code of Federal Regulations, by amending the
			 definition of physical hazard in subsection (c) of such section
			 to include a combustible dust as an additional example of such a
			 hazard.
			(b)Effect of
			 modificationsThe modification under this section shall be in
			 force until superseded in whole or in part by regulations promulgated by the
			 Secretary of Labor under section 6(b) of the Occupational Safety and Health Act
			 of 1970 (29 U.S.C. 655(b)) and shall be enforced in the same manner and to the
			 same extent as any rule or regulation promulgated under section 6(b).
			(c)Effective
			 dateThe modification to the hazard communication standard
			 required shall take effect within 30 days after the publication of the revised
			 rule.
			
